Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner has carefully reviewed Applicant’s response to the Office’s Restriction which was filed on 08 August 2022. The Restriction was proper when it was filed, continues to be proper and is so held now. In view of this holding and further in view of applicant’s response the Restriction is now made Final. Applicant therefore is required to cancel all non-elected claims or take other appropriate action.
An action on the merits of Claims 1-7 follows.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al (JP Pat Doc.5005-302987, A ) (of record) hereinafter Kuromochi et al in view of Flemming et al (WO Doc. 2011/100445 A1)(of record); hereinafter Flemming et al or vice versa.
Inasmuch as at least one of the alleged inventors in the instant application is common to the Prior Art now being applied i.e. WO 2011//100445 A1) the teaching of this document is assumed to be understood by the instant applicant and therefore only the most relevant portions of said “WO” document are provided. With this being said Flemming et al teach at least the steps of… fabricating an embedded device preparing a photosensitive glass substrate including at least silica, lithium oxide, aluminum oxide and cerium oxide, masking a design layout including one or more structures to form one or more electrical conductor paths on the photosensitive glass substrate, exposing at least one portion of the photosensitive glass substrate to an activating energy source, exposing the at least portion of the photosensitive glass substrate to an heating phase of at least ten minutes above its glass transition temperature, cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to form a glass crystalline substrate, etching the glass-crystalline substrate with an etchant solution to form the one or more angled channels in a device wherein the glass-crystalline substrate adjacent the trenches may b converted to a ceramic phase. (Cf. at least page 2) Additionally Flemming et al teach providing a platform for microprocessors/semiconductor processing where a CPU chip may be mounted to a glass ceramic that contained ultrafine plated through holes for electrical conduction from CPU to the external components of the device, microfluidicts for in-package cooling, optical wav guides for optoelectronic computing and/or embedded passive devices (Cf. page 8)
Kuramochi et al teach a method for manufacturing a passive element in an accommodating wiring substrate. The passive accommodating wiring substrate(1) is provided with a core substrate (2) with the core substrate having wiring (12a-12d) thereon. A capacitor (10) is provided with a pair of electrodes that pass through a thin film region of the electric insulative layer. The lower electrode (11a) and a wiring is formed on the core substrate (2). The capacitor’s upper electrode (11b) is formed of the thin film portion. (Cf. also Claim 13)  A wiring board (1) having a built-in passive element is manufactured by forming an electrically insulative thin film that covers the lower electrode and the wiring. (Cf. also Claim 18). The electrically insulating layer between the lower and upper electrodes (11a, 11b) of the passive device is etched. (Cf. also Claim 21). The electrode/s and the wiring are provided by electrolytic plating and unnecessary conductive thin film is removed. (Cf. also Claim 24). An inductor including a pattern is formed on the wiring and is connected to the capacitor (10). (Cf. also Claim 25).  Additionally Kuromochi et al teach that the electrically insulating layer can be made from polyimide resin. epoxy or benzocylobutane resin. Additionally Kuromochi et al teach that wiring board (1) with a built-in passive element is provided with a plurality of through holes (7) in the core material (2) and the electrically insulating layer (3) is formed on a surface of the core material (2) on which wiring capacitor and resistor wiring are formed. Electrically insulating layer (3) and bae conductive thin film (4) are formed on an inner wall surface of each of the through holes (7). Th through holes (7) can have tapered shapes with one opening larger than that the other opening and these through holes are filled with conductive material (5). Additionally Kuromochi et al teach that in capacitor (10) and resistor wiring (13) are passive elements but these elements are not limiting. An inductor may also be provided in a wiring and in this case. a filter circuit including a capacitor and an inductor may be formed. (Cf. para.0016) Additionally Kuromochi et al teach that core material (2) can be made from silicon, ceramic, glass, glass-epoxy composite material and the electrically insulating layer (3) can be made from silicon dioxide or silicon nitride. The conductive thin film (4) can be made from one or two of chromium, titanium, titanium nitride, nickel, vanadium or the like. Conductive material (5) can include silver paste, copper paste, or coper, silver, gold or nickel and conductive material can be deposited/filled in through hole (7) (Cf. para. 0018). Additionally Kuromochi et al teach manufacturing  wiring substrate (21) having a built- in passive element (21) where (34) is an electrically insulating layer, (22’) is a core substrate, (32b) is wiring, (27) is a through hole, (25) is electrically conductive material, (34a) is a thin film part, (31a) is lower electrode, (31b) is upper electrode, (24) is ground electric conduction thin film, (33) is resistive wiring   (Cf. Figs. 1(A)-1(C))
  
    PNG
    media_image1.png
    452
    337
    media_image1.png
    Greyscale

Figure 1
	It would have been obvious to combine the two teachings and provide a method to fabricate an passive device (taught by both Flemming et al and Kuromochi et al) which is created on a photo-definable glass (taught by both Flemming et al and Kuromochi et al) including the steps of preparing a photosensitive glass substrate including at least silica, lithium oxide, aluminum oxide and cerium oxide, (taught by Flemming et al) masking a design layout including one or more structures to form one or more electrical conduction paths on the photosensitive glass substrate, exposing at least one portion of the photosensitive glass substrate to an activating energy source, exposing the photosensitive glass substrate to a heating phase of at least ten minutes above its glass transition temperature, cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to form a glass-crystalline substrate, etching the glass-crystalline substrate adjacent to the trenches may also be converted to a ceramic phase (taught by Flemming et al), coating the one or more angled channels with one or more metals, coating all or part of an inductor structure with dielectric media, removing all or part of the dielectric media to provide electrical contact or free standing inductive device and wherein the metal is connected to a circuitry  through a surface or buried contact. (taught by Kuramochi et al).
The rationale for the obviousness conclusion is as follows. Flemming et al teach methods to fabricate a photoactive substrate suitable for microfabrication of inter alia passive devices. Flemming et al also teach that the methods can be used to fabricate inter alia passive devices. Kuramochi et al teach a method for fabricating passive element including an inductor device using inter alia using methods other an ….activating energy source… . .  Flemming et al do teach each and every paragraph of applicant’s Claim 1 with the exceptions of providing an inductive device and the final 3 paragraphs in applicant’s  Claim 1 but Kuramochi et al do teach these limitations a POSITA would have been able to provide the necessary ability and talents to construct applicant’s Claim 1 by using …an activating energy source… taught by Flemming and therefore making, using or selling the method recited by applicant in aid Claim 1. Claim 1 is nothing more than an extension of Kuramochi et al’s method by using the later teaching of Flemming et al. As further applied to Claim 2 inasmuch as both Flemming et al and Kuramochi et al teach fabricating passive devices and these devices can include capacitors and inductors (which are ipso facto storage devices) the limitation recited in said Claim 2 is held to have been obvious in view of the Flemming et al/Kuramochi et al combination. As further applied to Claims 3 and 4 although neither Flemming et al nor Kuramochi et al teach design or magnetic permeability characteristics of the passive or inductor devices that these applicants can fabricate, nevertheless a POSITA would have been able to provide each and every limitation that applicant recites in said Claims 3 and 4.  This is so inasmuch as these Prior Art inventors and particularly Flemmng et al are focused on providing smaller and more efficient form factor electronics having inter alia high aspect ratios, high speeds and the like.  As further applied to Claim 5 inasmuch as both Flemming et al teach etching from at least one side of a photo-definable glass to remove glass-ceramic material the limitation recited in said Claim 5 is held to have been obvious in view of the Flemming et al/Kuramochi et al combination. As further applied to Claim 6 inasmuch as Flemming et al teach inter alia forming passive devices which imply that there are necessary metal structures for these passive devices it would have been necessary for one to at least partially etch away ceramic material to expose the metal structure or fully expose the metal structure  Even though Flemming et al and Kuramochi et al are silent with respect to the limitations recited in Claim 7 nevertheless a POSITA carefully reviewing these Prior Art documents would have ben able to carryout the limitations recited in this claim.  Claim 7 therefore is held to have been obvious in view of the Flemming et al/Kuramochi et al combination. As further applied to Claim 8 inasmuch as the Flemming et al/Kuramochi et al combination makes obvious inductive device production (as described hereinabove) the limitation recited in said Claim 7 is held to have been obvious in view of  Flemming et al/Kuramochi et al combination,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO an be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729